DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11, and 18-19) in the reply filed on 07 June 2022 is acknowledged. Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 1-19 are pending with claims 1-11 and 18-19 being considered in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1 refers to a Ni concentration in the shell part, there is no mention of “a Ni concentration in the core part”; thus, “the Ni concentration in the core part” in lines 1-2 of claim 4 lacks antecedent basis. Examiner assumer “a Ni concentration in the core part”.
Claim 5 refers to “a concentration gradient” which is already recited in claim 1; thus, claim 5 needs to properly antecede from claim 1 (e.g., “the Ni concentration in the concentration gradient of the shell part gradually decreases from the start point …”, or alike).
Claim 6 utilizes “a Ni content” while claim 1 makes reference to “a Ni concentration”. Are these referring to the same value (i.e., amount of Ni with respect to the total metal components)? If so, why is the language different? Further, the number “50” needs units.
Claim 8 refers to “the ratio” (line 1) and “the thickness” (line 2); both limitations lack antecedent basis.
Claim 9 recites “a lithium composite transition metal oxide”, which is already recited in claim 1. Examiner assumes lines 1-2 recites “the lithium composite transition metal oxide of the core part and the shell part is represented by Formula I”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun (US 2015/0357638 (made of record on 27 April 2022)), hereinafter Sun.  
Regarding Claims 1, 18, and 19, Sun teaches a positive electrode for a lithium secondary battery comprising a positive electrode active material (see e.g., title, para. [0010]) comprising a core part (i.e., core portion) and a shell part (i.e., surface portion or shell) formed around the core part, wherein the core part and the shell part include a lithium composite transition metal oxide, which includes Ni and Co, and at least one or more selected from the group consisting of Mn and Al (see e.g., claim 1, Example 2), a ratio of a diameter of the core part to a total diameter of a particle of the positive electrode active material is 0.5 to 0.85 (e.g., 70 %, see e.g., claim 7, para. [0024]), and the shell part has a concentration gradient such that a Ni concentration at a start point of the shell part near the core part is 30 mol% or higher than that at an end point of the shell part near a surface of the particle (see e.g., claim 7-9, and 13, and example 2). 
Regarding Claim 2, Sun teaches in the core part, a Ni content is 80 mol% or more among the total metal elements contained in the lithium composite transition metal oxide (e.g., example 2 teaches the Ni content in the core is 90 mol %).
Regarding Claim 3, Sun teaches in the core part, a Ni content is 88 mol% or more among the total metal elements contained in the lithium composite transition metal oxide (e.g., example 2 teaches the Ni content in the core is 90 mol %).
Regarding Claim 4, Sun teaches the Ni concentration in the core part is constant, see example 2, para. [0069].
Regarding Claim 5, Sun teaches the shell part has a concentration gradient such that the Ni concentration is gradually decreased from the start point of the shell part to the end point of the shell part, see example 2, para. [0069] where the Ni concentration decreases from 90 mol% to 55 mol%. 
Regarding Claim 6, Sun teaches in the shell part, a Ni content is 50 to 90 mol% among the total metal elements contained in the lithium composite transition metal oxide, see example 2, para. [0069] where the Ni concentration decreases from 90 mol% to 55 mol%. 
Regarding Claim 9, Sun teaches the lithium composite transition metal oxide of the core and the shell part is represented by Lia1Nix1Coy1Mnz1O2 and Lia2Nix2Coy2Mnz2O2, respectively, see e.g., paras. [0012]-[0015].

    PNG
    media_image1.png
    346
    652
    media_image1.png
    Greyscale
The amount of Co is greater than 0 and ≤ 0.4 (i.e., 0.05 and 0.15, respectively), the amount of Mn is greater than 0 and ≤ 0.4 (i.e., 0.05 and 0.30, respectively), the amount of Co + Mn is greater than 1 and ≤ 0.4 (i.e., 0.20 and 0.35, respectively), and lithium ranges between 0.9 to 1.5 (i.e., greater than 0 to 1.1), see e.g., Example 2, paras. [0012]-[0014].
Regarding Claim 10, Sun teaches a surface layer (coating layer) on an outer periphery of the shell part, paras. [0011]-[0021] and [0077]-[0081]. The surface layer includes a lithium composite transition metal oxide including at least one or more Ni, Co, Mn, and Al and a concentration is constant, see paras. [0016]-[0018].

Claim(s) 1-2, 4-6, 8-9, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Amine et al. (“High-energy cathode material for long-life and safe lithium batteries”, NATURE MATERIALS, 8, 320-324, 2009, https://doi.org/10.1038/nmat2418), hereinafter Amine.
Regarding Claims 1, 18, and 19, Amine teaches a positive electrode for a lithium secondary battery (see Methods section) comprising a positive electrode active material comprising a core part (i.e., bulk) and a shell part (i.e., outer layer) formed around the core part, wherein the core part and the shell part include a lithium composite transition metal oxide, which includes Ni and Co, and at least one or more selected from the group consisting of Mn and Al (see e.g., Figure 1), a ratio of a diameter of the core part to a total diameter of a particle of the positive electrode active material is 0.5 to 0.85 (e.g., 57 %, 8 µm/14 µm, see Fig. 2 and text on page 321), and the shell part has a concentration gradient such that a Ni concentration at a start point of the shell part near the core part is 30 mol% or higher than that at an end point of the shell part near a surface of the particle (i.e., Ni concentration is 0.8 mol at a start point of the shell near the core and 0.46 mol at the surface of the particle; thus, the Ni concentration at a start point of the shell part near the core part is 34 mol% higher than that at an end point of the shell part near a surface of the particle, see e.g., Figure 1. 
Regarding Claim 2, Amine teaches in the core part, a Ni content is 80 mol% or more among the total metal elements contained in the lithium composite transition metal oxide (e.g., 80 mol %, see e.g., Fig. 1).
Regarding Claim 4, Amine teaches the Ni concentration in the core part is constant, see Fig. 1 and Fig. 2.
Regarding Claim 5, Amine teaches the shell part has a concentration gradient such that the Ni concentration is gradually decreased from the start point of the shell part to the end point of the shell part, see Figs 1-2, concentration decreases from 80 mol% to 46 mol%. 
Regarding Claim 6, Amine teaches in the shell part, a Ni content is 50 to 90 mol% among the total metal elements contained in the lithium composite transition metal oxide, see Ni concentration decreases from 80 mol% to 46 mol% which overlaps with the claimed range. 
Regarding Claim 8, Amine teaches a ratio of a thickness of the shell (e.g., 3 µm, see Fig. 2 (d)) to a radius of the particle (7 µm, see Fig. 2(d)) is 0.15 to 0.5 (i.e., 3 µm/7 µm = 0.42). 
Regarding Claim 9, Amine teaches the lithium composite transition metal oxide of the core and the shell part is represented by LiNi0.8Co0.1Mn0.1O2 and LiNi0.8-xCo0.1+yMn0.1+zO2, respectively, where 0≤x≤0.34, 0≤7≤0.13 0≤z≤0.21, see e.g., Fig. 1, which overlaps with the claimed Formula 1 (below): 

    PNG
    media_image2.png
    216
    668
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2016/0218350) in view of Park et al. (KR100752703, machine translation provided), hereinafter Noh and Park.
Regarding Claims 1, 8, 11 and 18-19, Noh teaches a positive electrode for a lithium secondary battery comprising a positive electrode active material (see title) comprising a core part (i.e., first interior, I) and a shell part (i.e., second interior, II) formed around the core part, wherein the core part and the shell part include a lithium composite transition metal oxide, which includes Ni and Co, and at least one or more selected from the group consisting of Mn and Al, wherein the positive electrode active material consists of a secondary particle in which primary particles (10) of the lithium composite transition metal oxide are agglomerated, a lithium ion diffusion path in the primary particle is formed toward a center of the secondary particle (see e.g., para. [0131], and Figs. 1-2 and claims 9-10); the shell part has a concentration gradient such that a Ni concentration at a start point of the shell part near the core part is 30 mol% or higher than that at an end point of the shell part near a surface of the particle (see e.g., Example 15-1 (para. [0131]) which teaches a constant first interior (I) of 90:05:05 with respect to Ni:Mn:Co, and a concentration gradient in the second interior (II) from 90:05:05 to 33:33:33 with respect to Ni:Mn:Co; thus, the shell part near the core is about 57 mol% higher than that at an end point of the shell part near a surface of the particle (90-33), see also paras. [0132]-[0136]).
Noh does not teach a ratio of a diameter of the core part to a total diameter of a particle of the positive electrode active material is 0.5 to 0.85. Noh does not teach the ratio of a thickness of the shell part to the radius of the particle is 0.15 to 0.5. However, Park teaches a thickness of a core is 2-25 µm and a total diameter of a particle of the positive electrode is 3-30 µm, thereby making the ratio of the thickness of the shell part to the total diameter of the particle between 0.5 to 0.85, and a ratio of the thickness of the shell ((total diameter minus thickness of core)/2) to a radius of the particle (diameter/2) is between 0.15 to 0.5. Park teaches the core diameter and total diameter of the particles is selected to prevent a reduction in discharge capacity and thermal stability, and to increase the filling property to improve coating power thereby increasing electrode capacity, see e.g., claims 4-5 and lines 217-320 and Figs. It would be obvious to one having ordinary skill in the art to control the ratio of the core diameter to the total diameter of the particle (hence the thickness of the shell to a radius of the particle) to improve electrode capacity without reducing thermal stability, as suggested by Park.
Regarding Claims 2-3, Noh teaches in the core part, a Ni content is 80 mol% or more (or 88 mol % or more) among the total metal elements contained in the lithium composite transition metal oxide (e.g., Example 15-1 teaches the Ni content in the core is 90 mol %).
Regarding Claim 4, Noh teaches the Ni concentration in the core part is constant, see Example 15-1, para. [0131].
Regarding Claim 5, Noh teaches the shell part has a concentration gradient such that the Ni concentration is gradually decreased from the start point of the shell part to the end point of the shell part, see Example 15-1, para. [0131] where the Ni concentration decreases from 90 mol% to 33 mol%. 
Regarding Claim 6, Noh teaches in the shell part, a Ni content is 50 to 90 mol% among the total metal elements contained in the lithium composite transition metal oxide, see Example 15-1, para. [0131] where the Ni concentration decreases from 90 mol% to 33 mol%. 
Regarding Claim 7, Noh teaches the shell part includes lithium composite transition metal oxide particles with crystal orientation radially grown in a direction from a center to the surface of the particle of the positive electrode active material (see e.g., Figs. 1, 3-5 and paras. [0017], [0053], etc.). 
Regarding Claim 9, Noh teaches the lithium composite transition metal oxide of the core and the shell part is represented by formula I (see e.g., Example 15-1, para. [0131], see also Table 13):

    PNG
    media_image3.png
    232
    669
    media_image3.png
    Greyscale

Regarding Claim 10, Noh further teaches a surface layer (“surface maintaining section”), in addition to the core and the shell, including a lithium composite transition metal oxide including at least one or more of Ni, Co, and Mn and a concentration is constant, see e.g., para. [0020], [0034], [0068]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729